DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1-20 are directed to methods for classifying accelerometer data.
Each of claims 1-20 are directed to one of the four statutory categories of subject matter.

Step 2A, Prong One
Step 2A, Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.

Claim 1 recites:
determining at least one event characteristic of the event signal, the at least one event characteristic being selected from the group consisting of a slope-to-peak value, a slope-from- peak value, a standard deviation, and an event period, the slope-to-peak value being a magnitude of a slope of a rise over time of the first measurement to the intermediate measurement having the greatest magnitude, the slope-from-peak value being a magnitude of a slope of a rise over time of the intermediate measurement having the greatest magnitude to the second measurement; 
comparing each of the at least one event characteristic of the event signal to a corresponding one of a plurality of characteristic ranges of a set of historical events; and 
classifying the event signal as an event type.

b. 	Claim 17 recites:
setting a noise floor and an event threshold;
determining at least one intermediate measurement of the plurality of measurements that exceeds the event threshold; 
determining a first measurement of the plurality of measurements that precedes the at least one intermediate measurement, the first measurement having a magnitude that exceeds the noise floor; 
determining a second measurement of the plurality of measurements that follows the at least one intermediate measurement, the second measurement having a magnitude that exceeds the noise floor; and 
setting the event signal as the plurality of measurements from the first measurement to the second measurement.

c.	Claim 20 recites:
selecting a subset of the plurality of measurements as an event signal, the subset of the plurality of measurements having a magnitude that exceeds a noise floor, the event signal including a first measurement, a second measurement, and a plurality of intermediate 18 4831-3891-0324v120009.182US01 measurements between the first measurement and the second measurement, the plurality of intermediate measurements exceeding an event threshold, the event threshold being greater than the noise floor; 
comparing the event signal to a set of historical events; and 
classifying the event signal as an event type.

These claim limitations are abstract ideas of mental processes that, under the broadest reasonable interpretation, cover performance of steps (observations and evaluations) that could be practically performed with the human mind. For example, the claim(s) encompass the user manually determining, comparing and classifying data. 
Thus, claims 1, 17 and 20 recite a mental process.

Step 2A, Prong Two
Step 2A, Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claim 1 recites the additional element of obtaining an event signal of accelerometer data, a processor, and a storage system. 
Claim 17 recites the additional element of174831-3891-0324v120009.182US01 obtaining a plurality of measurements of an accelerometer and a processor.
Claim 20 recites the additional element obtaining acceleration data from an accelerometer positioned to monitor a structure and receive vibrations from the structure, the acceleration data including a plurality of measurements, a processor, and a storage system.

Claim 1, 17 and 20 recites the additional element of obtaining data from an accelerometer.  This additional element represents mere data gathering that is necessary for use in the recited judicial exception and is recited at a high level of generality. Each of the claim limitations is thus insignificant extra-solution activity.  Additionally the storage system and processor is merely a computer that is recited so generically that it represents nothing more than mere instructions to apply the judicial exception on a computer.  It can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  It should be noted that because the courts have made it clear that mere physicality of tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis and thus the physical nature of the processor does not affect this analysis.  See MPEP 2106.05(I) for more information on this point.  Even when viewed in combination with the other claimed elements, the additional element of a computer (i.e., processor and storage element) does not integrate the recited judicial exception into a practical application.    
Claims 1, 17 and 20 are therefore directed to the recited abstract ideas.

Step 2B
Step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim provide an inventive concept (i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?)
Regarding Claims 1, 17 and 20, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity or 
Thus, claims 1, 17 and 20 are ineligible.

With respect to claims 2-16 and 18-19, note each of these claims appear to merely extend the abstract idea identified above for claims 1 and 17 and do not add any further additional elements.  Therefore, the claims are considered to be directed to the abstract idea analogously to claims 1 and 17 above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under each of 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kavars et al. (US 9,267,862 B1).
With respect to claim 1, Kavars et al. teaches a method for classifying accelerometer data of a structure, the method comprising: 
obtaining an event signal of accelerometer data (via accelerometers 250, 260, 270 in sensor module 10 described in column 6, lines 41-46) via a processor (i.e., computer 30 would inherently include a processor), the accelerometer data being comprised of a plurality of measurements of an accelerometer positioned to monitor a structure 20 and receive vibrations from the structure, the plurality of measurements including a first measurement, a second measurement, and a plurality of intermediate measurements between the first measurement and the second measurement (see Fig. 5); 
determining, via the processor (i.e., the processor in computer 30), at least one event characteristic of the event signal, the at least one event characteristic being selected from the group consisting of a slope-to-peak value, a slope-from- peak value, a standard deviation, and 
comparing, via the processor (i.e., the processor included in computer 30), each of the at least one event characteristic of the event signal to a corresponding one of a plurality of characteristic ranges of a set of historical events (see, for example, column 7, lines 47-50),; and 
classifying, via the processor (i.e., the processor in computer 30), the event signal as an event type (see, for example, column 7, lines 51-55).  See Figures 1, 5, and 7 and column 4, line 1-column 5, line 12 and column 7, lines 1-55.
With respect to the claim language reciting the processor being coupled to a storage system and receiving the plurality of characteristic ranges of the set of historical events from the storage system, note column 4, lines 40-60 of Kavars et al. describes the ability to classify response signatures and then use those recognized signatures to adjust the accelerometer data that may be used in the analysis and additionally, column 7, lines 4-6 discusses the storage of data.  Regardless, note it is well known in the art that a computer generally includes a processor and memory or other storage device for storing data.  In view of this, it would appear that Kavars et al. teaches or at least renders obvious the provision of a storage system for storing characteristic data with respect to historical events so as to allow the data to be adjusted 
With respect to claims 2-4, note Kavars et al. discusses the identification of various types of events such as impact and non-impact events in column 4, lines 1-18 including collisions (i.e., “scrape events” and other phenomena).
With respect to claims 5-8, note the teaching of Kavars et al. in columns 4-5 and 9-10 discloses the classification of different events (i.e. impact events, environmental conditions) by comparing with historical event data and updating the event data as necessary.  Additionally, note that the provision of data analysis steps such as weighting values, assigning confidence levels, creating upper and lower limits, and updating data are well known in the art.  Therefore, there is no unobviousness in the various steps as recited in claims 5-8 as these are well known data analysis tools that are well understood within the art.      
With respect to claims 9 and 11-12, note Kavars et al. teach the analysis is performed based on event period, slope-to-peak values and/or slope-from-peak values.  See, in particular, Figure 5 and the description in column 7, line 1-column 8, line 8, as well as column 9, lines 1-5.  
With respect to claim 10, note that while Kavars et al. does not specifically teach the characteristic includes the standard deviation, note that statistical analysis of vibration data using values such as standard deviation is well known in the art.  In view of this, it would have been obvious to one of ordinary skill in the art to perform the method using the standard deviation as the event characteristic as it would simply require the obvious substitution on one known data analysis value for another to provide an accurate classification of the event type.       

With respect to claims 14-16, note the teaching of Kavars et al. regarding thresholds and filtering in column 4, line 40-column 5, line 12 and column 7, line 1 through column 8, line 8. 
With respect to claim 17, Kavars et al. teaches a method for determining an event signal corresponding to an event, the method comprising: 
setting a noise floor (i.e., a value such as zero in Figure 5) and an event threshold (i.e., a baseline value in the data that occurs near the beginning or end of a peak as shown in the line 580c in Figure 5) (column 4, line 40-column 5, line 12 and column 7, line 1 through column 8, line 8);  17 4831-3891-0324v120009.182US01 
obtaining a plurality of measurements of an accelerometer (via accelerometers 250, 260, 270 in sensor module 10 described in column 6, lines 41-46) via a processor (i.e., computer 30 would inherently include a processor); 
determining, via the processor, at least one intermediate measurement (i.e., a data point at one of the peaks in line 580c on Figure 5) of the plurality of measurements that exceeds the event threshold; 
determining, via the processor, a first measurement (i.e. a data point before the peak described above) of the plurality of measurements that precedes the at least one intermediate measurement, the first measurement having a magnitude that exceeds the noise floor (i.e., greater than zero); 
determining, via the processor, a second measurement (i.e., a data point after the peak described above) of the plurality of measurements that follows the at least one intermediate 
setting, via the processor, the event signal as the plurality of measurements from the first measurement to the second measurement (the data points of the peak from the point it just exceeds zero to the point it returns just past zero to a negative value)  See, for example, Figures 5 and 7 and column 4, lines 40-60 and column 9, line 34-column 10, line 7.  Note in particular that column 7, lines 4-19 describe using data readings meeting or exceeding certain control conditions such as peak threshold or maximum change over a specific duration and thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the event signal could be defined as the data points between the first measurement and second measurement (i.e., specific time duration) as recited so as to allow for accurate classification of “events” associated with large peaks in the data.
With respect to claims 18-19, note if the analysis is performed with respect to one of the peaks as defined above, then the magnitudes of all the measurements within an event signal exceed the noise floor (i.e., zero) and the magnitude of the measurements immediately preceding the first measurement and immediately following the second measurement do not exceed the noise floor.
With respect to claim 20, Kavars et al. teaches a method for classifying accelerometer data of a structure, the method comprising: 
obtaining acceleration data from an accelerometer 250, 260, 270 positioned to monitor a structure 20 and receive vibrations from the structure, the acceleration data received by a 
selecting, via the processor, a subset of the plurality of measurements as an event signal, the subset of the plurality of measurements having a magnitude that exceeds a noise floor, the event signal including a first measurement, a second measurement, and a plurality of intermediate 18 4831-3891-0324v120009.182US01measurements between the first measurement and the second measurement, the plurality of intermediate measurements exceeding an event threshold, the event threshold being greater than the noise floor; 
comparing, via the processor, the event signal to a set of historical events (see, for example, column 7, lines 47-50), the processor being coupled to a storage system and receiving the set of historical events from the storage system; and 
classifying, via the processor, the event signal as an event type (see, for example, column 7, lines 51-55).  See Figures 1, 5, and 7 and column 4, line 1-column 5, line 12 and column 7, lines 1-55.

Response to Arguments
Applicant's arguments filed November 13, 2020 have been fully considered but they are not persuasive of any error in the above rejections.
With respect to the arguments regarding the rejections under 35 USC 101, the Examiner disagrees.  In particular, applicant argues that the claims do not recite an abstract idea because the claims have been amended to recite the steps are performed via a processor.  However, the processor is merely a computer that is recited so generically that it represents nothing more 
Additionally, applicant argues that the claims recite a practical application because the claims do not seek to tie up all the ways of classifying accelerometer data or determining an event signal corresponding to an event.  However, MPEP 2106.04 states that “While preemption is the concern underlying the judicial exceptions, it is not a stand alone test for determining eligibility.”  Instead, questions of preemption are resolved in the two-part framework from Alice.  Based on the analysis above under the framework of Alice, the Examiner maintains that the claims are ineligible.  
Applicant also argues that the claims recite novel ways to classify accelerometer data and thus is not an abstract idea.  However, the Examiner disagrees.  In particular, MPEP 2106.05(d) states that the question of whether a particular claimed invention is novel or obvious is “fully apart” from the question of whether it is eligible.  Additionally, MPEP 2106.04 
With respect to the prior art rejections, applicant’s arguments have been considered but are not persuasive of any error in the above rejections.  In particular, note the Examiner modified the rejection and provided further explanation on how Kavars et al. renders obvious the methods as set forth in detail in the rejections above.  
In view of the above reasoning, the Examiner is not persuaded of any error in the above rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161.  The examiner can normally be reached on M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
February 27, 2021